El Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
El Fiscal del Distrito de Arecibo formuló acusación contra Ramón Borges y Casimiro Prieto imputándoles la co-misión de un delito de adulteración de lecbe consistente en haber, el 24 de agosto de 1925, en Quebradillas, tenido ex-puesta para la venta y vendido para el consumo humano como pura leche de vaca adulterada.
Fue la causa a juicio y el 26 de febrero último la corte declaró culpables a ambos acusados imponiendo a Borges setenta y cinco dólares de multa y veinte y cinco a Prieto. No conforme Borges, interpuso el presente recurso de ape-lación.
El único error que se señala se refiere a la apreciación de la prueba.
Sólo dos testigos de cargo declararon: El inspector Agustín Abrams y el químico Gadea. Abrams el día y en el sitio especificados en la acusación fué al depósito de leche que según la licencia y la fianza pertenece al acusado Borges y encontró que se estaba vendiendo leche y de ella *150tomó tres muestras. Examinada una de las muestras por Gradea resultó que estaba “adulterada aproximadamente con 22 por ciento de agua añadida artificialmente.” Pre-guntado Abrams por el abogado defensor de Borges sobre quiénes eran los verdaderos dueños del depósito, contestó, “sé, por decir una cosa segura no, sé que lie oído decir que son tres, que es del padre, del hijo y de los herma-nos.” La tendencia de la pregunta y de la contestación era demostrar que aunque el acusado Borges fué el que soli-citó la licencia y prestó la fianza como dueño del depósito, éste pertenecía en realidad de verdad también a su padre y sus hermanos.
El acusado Borges declaró como su propio testigo mani-festando que el depósito era de la propiedad de varios agri-cultores y que todos mandaban leche para ser en él expen-dida.
El otro acusado Prieto presentó como prueba las decla-raciones de varios testigos que tienden a demostrar que la leche fué inspeccionada cuando llegó del campo procedente del acusado Borges.
 No está envuelta en este recurso de apelación la participación que en el hecho delictivo tuviera Prieto, pero como se celebró un solo juicio la prueba aportada por Prieto favorece o daña a Borges.
El alegato del apelante Borges está cuidadosamente pre-parado y se hacen en él los mayores esfuerzos por demos-trar que la prueba no es suficiente para sostener la senten-cia condenatoria dictada en cuanto a Borges. Se invocan los casos de El Pueblo v. Luccioni, 29 D.P.R. 49 y El Pueblo v. Alvares, 32 D.P.R. 893.
La teoría del acusado es que demostrando la prueba que el depósito pertenecía a Varios dueños y enviando todos leche para ser vendida en el mismo, no puede condenarse al acusado como solo dueño.
El acusado era el dueño único según la licencia y la fianza. ■ Si había otros dueños, no importa. Para poder *151precisamente exigir responsabilidad a una persona determi-nada es que la ley requiere que se expida la licencia a favor de alguna persona y se preste por ella-la fianza. Volunta-riamente aceptó el acusado la posición de mayor responsabi-lidad y no puede eludir ahora las consecuencias de sus actos.
El caso de Luccioni, supra, presenta una situación dis-tinta. Allí se resolvió que "cuando la prueba en conjunto es terminante en cuanto a que el acusado era el dueño y tenía el verdadero control del puesto' de leche, el tratarse de probar que la patente estaba a nombre de un empleado no podría servirle de excusa para eludir su responsabili-dad por la venta de leche adulterada”. Aquí la licencia estaba a nombre del acusado y el acusado era también dueño aunque lo fuera con otros. Además si algún elemento de duda pudiera dejar el examen de la prueba de cargó combinada con la de descargo de Borges, desaparece al examinar la de descargo del otro acusado Prieto que mos-tró el origen de la leche de que se trata como proviniente de Borges.
Tampoco favorece al apelante el otro caso que invoca o sea el de El Pueblo v. Álvares, supra, porque aquí no es el testimonio del inspector de sanidad, como allí, dudoso y evasivo, sino claro y terminante.
En tal virtud y visto el caso de El Pueblo v. Gautier, 20 D.P.R. 327, debe confirmarse la sentencia apelada.